Citation Nr: 1708896	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder (asserted as a mental health disorder), to include a mood disorder, including on a secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1980 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. A timely Notice of Disagreement (NOD) was filed in August 2008. A Statement of the Case (SOC) was issued in January 2009. In February 2009, the Veteran filed a substantive appeal (VA Form-9) with the Board. Supplemental Statements of the Case were issued in April 2013 and July 2016.  

The Veteran was scheduled to testify at a July 2009 videoconference hearing but failed to appear. Pursuant to 38 C.F.R. § 20.705, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received or granted, the case will be processed as though the request for a hearing has been withdrawn. Additionally, a motion for a new hearing date following a failure to appear for a scheduled hearing must be filed, in writing, within fifteen days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted. The Veteran did not submit a request for postponement, nor did he request a new hearing. 

In a November 2012 Decision, the Board reopened and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The Board issued a subsequent Remand Decision in June 2015 for additional development. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Upon review, the Board observes that there was an apparent discrepancy between which versions of the June 2015 Remand the AOJ relied on in executing the Remand directives (the Board issued the correct version to the Veteran.)  To prevent prejudice to the Veteran, and to ensure his due process right to VA assistance in the development of his claim, the Board now remands the remaining issue on appeal to the AOJ for further development.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4) (2016). 

The Board finds that additional development of the claim for service connection for a psychiatric disorder (asserted as a mental health disorder), to include a mood disorder, including on a secondary basis, is necessary. As a preliminary matter, the Board notes that the Veteran is not service-connected for any disabilities. See January 2009 Rating Decision. However, the Veteran contends that his psychiatric disorder is related to his service. 

The Veteran was assigned to the 44th Missile Security Squadron (SAC), at Ellsworth Airforce Base in South Dakota. His military occupational specialty was an E-1, Apprentice Security Specialist for five months. He was issued a general discharge from the Army after he served for only nine months. According to his Squadron Commander, the Veteran's discharge was recommended due to "apathy, defective attitude, or an inability to expend effort constructively" under the provisions of Air Force Manual (AFM) 39-12, Chapter 2, Section A, paragraph 2-4c (September 1, 1966).  The Squadron Commander referred the Veteran for permanent decertification due to "oversensitivity to others, projection of responsibility and impulsive behavior." Additionally, the Commander stated that the Veteran had a "long history of financial irresponsibility" and negligently failed to maintain sufficient monies in his checking account after he wrote nine checks, between June 1980 and September 1980. 

The Veteran's service performance records noted that he was absent without leave (AWOL) from August 09, 1980 to August 19, 1980. In the Commander's rehabilitation statement, he claimed that the Veteran "exhibited documented financial irresponsibility and an impulsiveness that led him to go AWOL." He claimed that the Veteran's behavior was "evidence of a more deep-seated problem that Base Mental Health [professionals] suggested was long-term with poor potential for short-term rehabilitation." He also stated that "discipline had come too late. . . to be of any rehabilitative use." In an August 1980 Notice to Impose Nonjudicial Punishment, the Veteran's rank was reduced to the grade of Airman Basic, effective August 18, 1980 and he was ordered to forfeit $75.00 per month of his salary, for two months. He was later discharged from the Air Force in October 1980. 

Both the December 1979 entrance examination and the October 1980 separation examination were negative for complaints or treatment for a psychiatric disorder. The Veteran wrote, "I am in good health" on the entrance medical history report form and checked "no" on the entrance medical examination form for: treatment for a mental condition; rejected for military service for mental reasons and; discharged from military service because of mental reasons. He denied any personal history of psychosis. In the October 1980 physical examination report, the Veteran was physically cleared for separation from service. 

Service treatment records (STRs) indicated that the Veteran received a mental health evaluation in August 1980 and that he was administered the WAIS test in September 1980. He stated that he attempted suicide two years before he enlisted but did not have suicidal or homicidal thoughts during service. He claimed that he once drove through town backwards for half an hour and described himself as someone who "[kept] people guessing what he would do next." In a September 1980 medial history report, the Veteran checked "yes" when asked if he ever experienced depression or excessive worry and frequent trouble sleeping. 

In a 2008 VA psychiatric examination, the Veteran was diagnosed with a mood disorder NOS, with a Global Assessment of Functioning (GAF) score of 60. He stated that he attempted suicide fifteen years ago in 1993. Additionally, he claimed that he had problems as a child in school due to hyperactivity. He claimed that he was never diagnosed with psychiatric problems.  During the psychiatric consultation, the Veteran was described as oriented, pleasant and cooperative. According to the examiner, the Veteran's judgement and insight were excellent and his psychomotor activity was within normal limits. The Veteran also sought treatment for depression at the VA Central Plains Health Care System in 2008. The resultant medical treatment records further supported his diagnosed mood disorder. 

In a February 2013 VA psychiatric examination, the examiner confirmed the Veteran's diagnosed mood disorder, NOS. The examiner reviewed the claims file, conducted an in-person examination, and opined that the Veteran's mood disorder was less likely than not caused by or a result of service. The rationale was that it appeared that the Veteran suffered from depressive and anxiety symptoms for most of his life; with a depressed mood, paranoia, low self-worth, a suicide attempt and demonstrated odd behavior (he drove his car backward through town for half an hour) all prior to entering service. 

As discussed in the Introduction, the Board previously remanded the claim in June 2015 for further development. The Board found that an addendum opinion would be helpful to provide medical guidance on whether any current psychiatric disorder, to include a mood disorder, was causally linked to, or could be associated with the Veteran's period of active military service; or whether the Veteran has a pre-existing psychiatric disorder, to include a mood disorder, that was aggravated beyond its natural progress during, or as a result of service. Specifically, the Remand directives instructed the AOJ to "refer the Veteran's entire claims file, both paper and paperless, to a mental health professional with appropriate expertise; or if the VA examiner determines that it is necessary, schedule the Veteran for a psychiatric examination . . . the mental health professional [was] asked to provide an opinion with respect to the [existence of the diagnosed mood disorder prior to service]" See June 2015 Remand Decision. 

The AOJ scheduled a VA examination for the Veteran, in accordance with the improper (preliminary) version of the June 2015 Remand Decision, without first referring the claims file to a mental health professional for an addendum opinion, as ordered in the correct (official) Remand Decision. The Veteran failed to report for the examination. Pursuant to 38 C.F.R. § 3.655 (a) & (b), when a claimant fails to report for an examination scheduled in conjunction with . . . a reopened claim for a benefit which was previously disallowed . . . the claims shall be denied. However, the June 2015 Remand directives did not require the Veteran to undergo a psychiatric examination, unless the VA examiner deemed it necessary. The Remand directives gave the VA examiner discretion in requiring the Veteran to undergo an in-person examination, if the examiner could not provide an adequate medical opinion by reviewing the claims file alone. 

The Board regrets the delay associated with this REMAND; however, in order to give the Veteran every consideration with respect to this matter, it is necessary to return the case to the AOJ to ensure that the Veteran's right to due process is preserved, as well as to ensure substantial compliance with the Remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran identify any ongoing VA mental health treatment records.

If any such records exist, the AOJ should secure all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received mental health treatment. All efforts to obtain VA records should be fully documented. The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e). 

2. Thereafter, the AOJ should refer the Veteran's entire claims file, both paper and paperless, to a mental health professional with appropriate expertise, preferably the examiner who conducted the February 2013 VAX, if available. If the VA examiner determines that it is necessary, then schedule the Veteran for a psychiatric examination. The physical and electronic claims file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report. Based on a review of the entire record, including the STRs, the mental health professional is asked to provide an opinion with respect to the following: 

a. Is it clear and unmistakable (i.e., undebatable) that the mood disorder, which was not noted upon entry into service, existed prior to the Veteran's entry into military service in January 1980?

b. If the answer is "yes," is it clear and unmistakable (i.e., undebatable) that the mood disorder was NOT aggravated (permanently worsened) during or as a result of service?

c. If the mood disorder was aggravated during or as a result of service, then is it clear and unmistakable (i.e., undebatable) that the mood disorder progressed at an abnormally high rate during or as a result of service?

In making this assessment, the mental health professional should consider and discuss: (1) the STRs, including the September 1980 in-service mental health evaluation; (2) the April 2008 VA treatment record; (3) the February 2013 VA examination report; (4) the sister's February 2008 lay statements, including statements made during the Veteran's 2008 Central Plains HCS VA examination. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable in this case, which may reasonably explain the medical guidance in the study of this case. 

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative, should be issued a supplemental statement of the case. An appropriate period of time should be allowed for his response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



